DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 3/5/2021 has been entered.

Response to Amendment
Applicant’s response filed 3/5/2021 amended claim 1 and cancelled claim 19.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Sakanoue in view of Nakao further in view of Ito from the office action mailed 9/25/2020; therefore this rejection is withdrawn.  For the reasons stated below claims 1, 8-15 and 17-18 are allowed.    

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2020, 12/2/2020 and 3/5/2021 were filed after the mailing date of the final office action on 9/25/2020.  


Claims Allowed
5.	The following is an examiner’s statement of reasons for allowance:  
As evidenced by the prior art references of record, it is well known in the art for lubricant compositions to comprise high flash point base oils and additives including amides and polyol esters as recite din the instant claims.  However, the lubricant compositions of the instant application are unique in that they are limited to a narrow range of base oils having a specific flash point.  The additive compounds are also limited by compound and concentration.  The combination of specific mixture of base oils and additives leads to enhanced anti-shudder performance than comparative formulations not comprising the specific combination discussed above.        
Applicant has compared their lubricant compositions to a known set of compositions which represent the prior art.  From the tables of the instant specification and the Affidavit signed by Keiichi Narita on 3/2/2021 it is evident that applicant’s example formulations perform much better in terms of anti-shudder performance than known formulations.  For these reasons applicant has demonstrated unexpected results across the full scope of the claims and therefore claims 1, 8-15 and 17-18 are allowed.       

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771